Title: Thomas Jefferson to Hugh Chisholm, 10 September 1810
From: Jefferson, Thomas
To: Chisholm, Hugh


          
            Sir
            Monticello A Sep. 10. 1810
          
           I have just got back from Poplar Forest to which place I must return in 4. weeks. I am therefore anxious you should come immediately & do the small jobs wanting here.  unless the cistern be done in time to dry, it will give way again in winter. I shall go to Poplar Forest the latter end of this month & not return till November, when it will be too late to work. I am in hopes the long notice you have had of this will have enabled you to put the President’s work into such a state as not to suffer by a short absence. in hopes to see you very soon I am Sir
          
            Your humble servt
            
 Th: Jefferson
          
        